This opinion is subject to administrative correction before final disposition.




                                 Before
                     GASTON, STEPHENS, and HOUTZ
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                          Jason S. DOYLE
                 Lieutenant Commander (O-4), U.S. Navy
                               Appellant

                             No. 201900190R

                          _________________________

                            Decided: 28 July 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary
                             upon further review

                               Military Judge:
                              Kimberly J. Kelly

   Sentence adjudged 8 March 2021 by a general court-martial convened
   at Naval Base Kitsap, Bremerton, Washington, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: no punish-
   ment. 1

                            For Appellant:
           Lieutenant Commander Michael W. Wester, JAGC, USN




   1  The convening authority disapproved the adjudged 180 days’ confinement and
forfeiture of all pay and allowances pursuant to a pretrial agreement.
                 United States v. Doyle, NMCCA No. 201900190R
                               Opinion of the Court

                                  For Appellee:
                     Lieutenant John L. Flynn IV, JAGC, USN
                       LCDR Jeffrey S. Marden, JAGC, USN

                           _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                           _________________________

PER CURIAM:
    Appellant’s case is before this Court a second time. At his court-martial in
2019, he pleaded and was found guilty of aggravated assault in violation of
Article 128, Uniform Code of Military Justice [UCMJ], 2 for placing his hands
on his fiancée’s neck and applying pressure with a means likely to produce
death or grievous bodily harm. During our initial review, we found his plea
improvident to aggravated assault, set aside the findings and sentence, and
authorized a rehearing. 3 At his second trial, he was convicted, consistent with
his pleas, of the lesser-included offense of assault consummated by a battery.
His case is now again before us pursuant to continuing jurisdiction under Ar-
ticle 66(b)(3), UCMJ. 4
    In his sole assignment of error, Appellant asserts that under Article 66(c),
UCMJ, it would be unreasonable for this Court to approve the findings where
(1) Appellant’s commanding officer recommended nonjudicial punishment
[NJP] after the State of Florida declined to prosecute Appellant; (2) the trial
counsel then scheduled a meeting with the immediate superior in command
[ISIC] accusing Appellant of attempted murder; and (3) the ISIC stated that
while he had no plan to court-martial Appellant, the meeting made him believe
the Navy had already made the decision that the case was going to court-mar-
tial. We find no prejudicial error and affirm.




   2   10 U.S.C. § 928.
   3 United States v. Doyle, No. 201900190, 2020 CCA LEXIS 294 (N-M Ct. Crim. App.
Aug. 31, 2020) [Doyle I].
   4 See United States v. Johnson, 45 M.J. 88, 90 (C.A.A.F. 1996) (“Once the Court of
Military Review has jurisdiction over a case, no action by a lower court or convening
authority will diminish it.”).


                                         2
                 United States v. Doyle, NMCCA No. 201900190R
                               Opinion of the Court

                                 I. BACKGROUND

    We summarized the conduct underlying Appellant’s case in our initial opin-
ion:
             Appellant met [his fiancée] D.G. in Jacksonville, Florida, in
         April 2016 through an online dating site and they were engaged
         approximately seven months later. D.G. had two minor sons
         from a previous relationship. Appellant received permanent
         change of station orders and, in March 2017, he moved to Whid-
         bey Island, Washington. Despite this fact, in June 2017, he and
         D.G. purchased a house together in Jacksonville, into which
         D.G. and her sons moved. Appellant planned to visit D.G. regu-
         larly.
             In December 2017, Appellant returned to Jacksonville for his
         Christmas leave period and stayed in their home, although, by
         then, the relationship had turned “difficult” and D.G. had
         stopped wearing her engagement ring. While at the home, Ap-
         pellant realized that the couple were “not on the same terms”
         regarding the relationship and he slept on the couch. While the
         relationship was troubled, Appellant was hoping to work to im-
         prove it. But the week before Appellant assaulted D.G., Appel-
         lant found an overnight bag from an unknown male in their
         bathroom.
             On the night he assaulted D.G., Appellant went alone to play
         trivia with [D.G.’s] parents while D.G. stayed home to watch her
         two children. When Appellant returned, D.G. told Appellant he
         would need to make plans for himself on 22 and 23 December
         because she would not be home. These were the two days that
         D.G.’s children would be with their father and D.G. told Appel-
         lant that she would be going out with a man whom she had been
         seeing since October, the man whose bag Appellant had found in
         their bathroom. Although D.G. was seeing another man, she as-
         sured Appellant that “they could still do Christmas together.”
         Appellant was devastated and a confrontation ensued. 5




   5   Doyle I, 2020 CCA LEXIS 294, at *3-4.




                                          3
                    United States v. Doyle, NMCCA No. 201900190R
                                  Opinion of the Court

    As Appellant explained during the providence inquiry at his first trial, he
attacked D.G. after she had called him a “passive p[****]” and “not an aggres-
sive man,” which were statements in keeping with what he described as a re-
curring theme in their relationship—that he was “too nice.” 6 He admitted at
his second trial that during the confrontation, he placed his hands around
D.G.’s neck and upper body and applied pressure on her neck, which obstructed
her airway. D.G. was able to get away from Appellant and called the police,
who apprehended him that night.
    Following Appellant’s arrest, Appellant and D.G. entered into a “Civil In-
junction for Protection Against Domestic Violence,” which required Appellant
to remain away from D.G. and for the two to sell their home by a certain date.
Appellant waived his right to a speedy trial and agreed to undergo a 14-week
domestic violence treatment program with the Navy’s Fleet and Family Sup-
port Center or else face criminal prosecution. After he completed the program,
the State of Florida declined to prosecute Appellant.
    By the time Florida declined to prosecute Appellant’s case, Appellant had
been given Temporary Additional Duty orders to Patrol and Reconnaissance
Wing TEN in Whidbey Island, Washington. Following Florida’s decision, Ap-
pellant’s chain of command began normal case disposition processes under
Rule for Courts-Martial 306. After reviewing Appellant’s case and consulting
with his staff judge advocate, the Commodore of Wing TEN returned the case
to Appellant’s commanding officer to take any disciplinary or administrative
action he deemed appropriate. Appellant’s commanding officer then wrote to
Commander, Patrol and Reconnaissance Group, requesting permission to ini-
tiate NJP proceedings.
    Before this Court, Appellant moved to attach a declaration from the Com-
modore of Wing TEN, 7 describing his perspective on the case and the events
leading to his decision to recommend that Appellant’s case proceed to an Arti-
cle 32, UCMJ, hearing. Among other things, the Commodore states in the dec-
laration (1) that he became aware of Appellant’s case while he was the Deputy
Commodore; (2) that around the time NJP was recommended, members of Re-
gion Legal Service Office [RLSO] Northwest scheduled to meet with him; (3)
that during the meeting, the RLSO trial counsel advocated in favor of prose-
cuting Appellant at court-martial and presented the Commodore with draft
charges, which included attempted murder; (4) that prior to the meeting he did



   6   Id. at *4.
   7 Between the decision to return the case to Appellant’s commanding officer for
disposition and the request from Appellant’s commanding officer to initiate NJP pro-
ceedings, the Deputy Commodore of the Wing had become the Commodore.


                                         4
                  United States v. Doyle, NMCCA No. 201900190R
                                Opinion of the Court

not believe Appellant’s case rose to the level of attempted murder and would
not have recommended that the case proceed to an Article 32 hearing; (5) that
the meeting left him feeling that the Navy had already made the decision that
the case was going to court-martial; (6) that after the meeting he adopted the
position that the legal process would play out and would provide an oppor-
tunity to clarify the matter; and (7) that he reached his decision to recommend
an Article 32 hearing on his own and was not coerced by anyone to do so.

                                   II. DISCUSSION

    Having found no support in the case law for its inclusion in the record, we
denied the motion to attach the Commodore’s declaration and decline to con-
sider it. 8 Without the declaration, Appellant’s claim is without merit. Even if
we considered the declaration, we would find no error.

A. Application of United States v. Jessie
    “The scope and meaning of Article 66(c), UCMJ, is a matter of statutory
interpretation, a question of law we review de novo.” 9 Article 66, UCMJ, gov-
erns this Court’s review of findings and sentences. The version of this provision
relevant to Appellant’s court-martial states:
         In a case referred to it, the Court of Criminal Appeals may act
         only with respect to the findings and sentence as approved by
         the convening authority. It may affirm only such findings of
         guilty and the sentence or such part or amount of the sentence,
         as it finds correct in law and fact and determines, on the basis of
         the entire record, should be approved. 10
    In United States v. Jessie, our superior court examined what constitutes
the “entire record” and what types of supplemental materials may be properly
attached to it. 11 The court found that while the Code does not provide an op-
portunity for the accused and his counsel to supplement the “record” after the



   8 See United States v. Willman, 81 M.J. 355, 356-57 (C.A.A.F. 2021); United States
v. Jessie, 79 M.J. 437, 443 (C.A.A.F. 2020); United States v. Ginn, 47 M.J. 236, 242
(C.A.A.F. 1997); United States v. Buttigieg, No. 202000272, 2022 CCA LEXIS 36 (N-M.
Ct. Crim. App. Jan. 18, 2022).
   9   United States v. Nerad, 69 M.J. 138, 141–42 (C.A.A.F. 2010) (citation omitted).
   10   Article 66(c), UCMJ (emphasis added).
   11   Jessie, 79 M.J. at 437.




                                            5
                  United States v. Doyle, NMCCA No. 201900190R
                                Opinion of the Court

convening authority has acted, there are a few circumstances in which a court
of criminal appeals [CCA] may supplement the record: (1) when reviewing
prison conditions under Article 66(c), UCMJ, if the record contains information
about those conditions; (2) when extra-record fact determinations are neces-
sary predicates to resolving appellate questions for issues raised by the record,
but not fully resolvable by the materials in the record; and (3) when considering
allegations concerning violations of the Eighth Amendment’s prohibition of
cruel and unusual punishment, as well as violations of an appellant’s rights
under Article 55, UCMJ. 12
    Here, Appellant moved to attach the declaration at issue in December 2021,
after his first court-martial and appeal, after his rehearing, and seven months
after his second appeal was docketed with this Court, to support a claim of
prosecutorial overreach in the disposition decision that was not asserted in his
first appeal regarding the same referred charge. Under Article 66(c), UCMJ,
as interpreted by our superior court in Jessie, we find no legal basis to grant
Appellant’s motion to attach the declaration to the record and decline to con-
sider it. Without the declaration, his claim is baseless.

B. Prosecutorial Overreach
    Even if we considered the declaration, we would find no merit in Appel-
lant’s assertion of error. It is a well-established principle of military justice
that consultation between disposition authorities and judge advocates is an
expected norm of the case disposition process. 13 Disposition authorities are ex-
pected to exercise their independent discretion at each stage of the process, in
consultation with the judge advocates advising them, and to assess all relevant
facts and circumstances prior to making a disposition decision. Likewise, staff
judge advocates and trial counsel are expected to be forthright in their advice
to disposition authorities, exercising care to present the decision-makers with
all the relevant facts and circumstances underlying their recommendations.
Such legal counsel must be cautious to avoid usurping the role of decision-mak-
ers by suggesting or implying that they do not, in fact, have the discretion to
dispose of cases other than through court-martial.
    Here, we find no evidence of any actions in contravention of these estab-
lished norms, and thus no support for Appellant’s claims of misconduct or im-
proper influence by the trial counsel over the Wing Commodore, who states




   12   Jessie, 79 M.J. at 441-42, 444-45 (citations omitted).
   13 See Article 34(a)-(c), UCMJ; Dep’t of the Navy, Judge Advocate General Instr.
5800.7G, Manual of the Judge Advocate General paras. 0128.h, 0137.b (Jan. 15, 2021).


                                             6
                   United States v. Doyle, NMCCA No. 201900190R
                                 Opinion of the Court

that the decision to recommend an Article 32 hearing was his own. While Ap-
pellant argues that his court-martial conviction is the result of prosecutorial
overreach, he raises no claim of unlawful command influence, unreasonable
multiplication of charges, or prosecutorial misconduct before this Court, for
which case precedents would require a showing of prejudice to prevail on such
legal claims. 14 Rather, he asks us to use our authority to disapprove his con-
viction “even if correct as a matter of law.” 15 In effect, he asks us to find a
solution in equity, not law, under the discretionary powers granted us by Arti-
cle 66, UCMJ. We decline this invitation.
    Broken into its constituent parts, the language quoted above from Article
66(c), UCMJ, provides that a CCA “may affirm only such findings and sentence
that it: (1) finds correct in law; (2) finds correct in fact; and (3) determines, on
the basis of the entire record, should be approved.” 16 With respect to the third
part, while our statutory authority “to disapprove part or all of the sentence
and findings” is clear, “nothing suggests that Congress intended to provide the
CCAs with unfettered discretion to do so for any reason, for no reason, or on
equitable grounds . . . .” 17 To the contrary, our superior court has held that our
broad review powers under Article 66 must be exercised in the “context of le-
gal—not equitable—standards, subject to appellate review.” 18 Thus, notwith-
standing established principles of assessing sentence appropriateness, 19 we
must be wary not to “exceed[] [our] authority by disapproving a finding with
reference to something other than a legal standard.” 20
   In other words, ours is a court of law, not equity. Where appellants are
sentenced appropriately, and their cases present no issues with respect to the




    14 See United States v. Barry, 78 M.J. 70 (C.A.A.F. 2018); United States v. Camp-
bell, 71 M.J. 19, 22-24 (C.A.A.F. 2012); United States v Fletcher, 62 M.J. 175, 179
(C.A.A.F. 2005).
    15   Appellant’s Br. at 29.
    16Nerad, 69 M.J. at 141 (citing United States v. Tardif, 57 M.J. 219, 224 (C.A.A.F.
2002)).
    17   Id. at 145 (citation omitted).
    18   Id. at 140 (citing United States v. Quiroz, 55 M.J. 334, 339 (C.A.A.F. 2001)).
    19See, e.g., Jessie, 79 M.J. at 440 (“[A] CCA may not affirm any portion of a sentence
that it finds excessive. . . . Accordingly, the CCAs have broad discretionary power to
review sentence appropriateness.”) (cleaned up).
    20   Nerad, 69 M.J. at 140.




                                              7
                   United States v. Doyle, NMCCA No. 201900190R
                                 Opinion of the Court

factual and legal basis for their convictions, we are left with the ability to rem-
edy legal errors. What Appellant asks this Court to do—i.e., wield its broad
Article 66 authority to conclude that the findings should not be approved, even
if correct as a matter of law, due to prosecutorial overreach21—is simply beyond
our power. As we find that there was no unlawful action on the part of the trial
counsel in persuading the Wing Commodore that court-martial charges should
be preferred in lieu of handling the case administratively, we decline to apply
our Article 66 authority to disapprove Appellant’s conviction.

                                   III. CONCLUSION

   After careful consideration of the record and briefs of appellate counsel, we
have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights oc-
curred. 22
    The findings and sentence are AFFIRMED.


                                    FOR THE COURT:




                                    S. TAYLOR JOHNSTON
                                    Interim Clerk of Court




    21 Appellant’s Br. at 19 (arguing the trial counsel’s “decision to draft an attempted
murder charge and schedule a meeting with the Commodore to urge an Article 32
hearing on this theory—after Appellant’s commanding officer recommended [NJP]—
[is] the sort of overreach that warrants disapproving the finding”).
    22 Articles   59 & 66, UCMJ.


                                           8